Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #17/170261, Hinged Support Apparatus With Position Stops, filed 2/8/2021.  Claims 1-17 are pending.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because it is unclear if the figures are representing alternate embodiments of the invention or depicting the same embodiment throughout in two different orientations. Different reference numerals are used throughout Figures 1-6 but it appears that the structure is the same throughout. Different reference numerals are used throughout Figures 7A-8C but it appears that the structure is the same throughout and defining a second embodiment. Movement of an element from one position to another would not warrant an alternate reference numeral, although the movement itself may be designated by an additional numeral if desired. Figures depicting a specific embodiment should have the same reference numerals in each of those figures. If alternate embodiments are being depicted, then this needs to be clear from the specification. It appears that Figures 1-6 should have one set of reference numerals, and that Figures 7A-8C should have a second set of reference numerals.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 230, 722, 864, 855, 937, 939, 1029.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 440, 442, 726, 734, 860.  
The drawings are objected to because they do not include any reference numerals for the first and second mortices described in the specification and claimed.
The drawings are objected to because in Figures 2C, numeral 224 is supposed to define a distal end portion of the elongated base but appears to be pointing in a central location.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 362 and 360 have both been used to designate notches in Figure 3A, but then in Figure 3C all of the notches are designated as 360.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “333” has been used to designate two elements in Figure 3C.  
The drawings are objected to because the structure of the first and second position stops, and the engagement between the position stops and the tenons is not clearly shown.
The drawings are objected to because in Figures 4A, numeral 424 is supposed to define a distal end of the elongated base but appears to be pointing in a central location.
The drawings are objected to because in Figure 8B, numerals 862 are supposed to represent recesses on the proximal end but are located on the distal end.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
The disclosure is objected to because on page 11, ln 24 the underline needs to be removed in “base_122”.  
The disclosure is objected to because on page 12, ln 12 the underline needs to be removed in “living hinge_240”.  
The disclosure is objected to because on page 12, ln 18-19 and page 13, ln 23-24, the specification refers to Figure 1A. However, there is no Figure 1A in the drawings.
The disclosure is objected to because throughout the specification when defining “the proximal end” or “the distal end” of an element (such as the mounting plate), the numeral is placed after the element (‘mounting plate’) instead of after the term “end”. Since the end is what is being defined, the numeral should be placed directly after the term “end” so it is clear what is being defined.
The disclosure is objected to because on page 13, ln 28-30 and page 14, ln 1, numerals 422 and 424 are both used to define a “base”.
The disclosure is objected to because in several locations (page 14, ln 28-29; page 14, ln 32-page 15, ln 1; page 15, ln 19-20), the specification states that the second tenon is “at the proximal end of elongated base”. However, the figures show the tenon in a more central location positioned closer to the proximal end than the distal end, but not specifically at the proximal end.
The disclosure is objected to because the paragraph on page 15, ln 6-24 makes the structure/function unclear with incorrect/duplicate/missing reference numerals, and subject matter that does not line up with what is depicted in the figures. The specification should describe what is depicted in the drawings with appropriate reference numerals identifying the associated structure. Appropriate correction is required. New matter will not be permitted.
The disclosure is objected to because on page 15, ln 29, the first tenon was identified as 1039 but should be 1030.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 1, 5, 9, 10:
-Claim 1 claims “an elongated base”. However, throughout the claims there is reference to both “the elongated base” and “the base”. This makes it unclear if referring to different element. In order to keep the claims clear, the same phrase “the elongated base” should be used throughout the claims when referring to the same element.

Regarding Claim 1:
-There is no antecedent basis for “the proximal end portion” or “the second mortise”.
-It is claimed that a first tenon is disposed “upon the proximal end” of the mounting plate, and a first mortise is disposed “upon the proximal end” of the elongated base. However, upon viewing the figures, they are more centrally located rather than “upon the proximal end”.
-It is unclear how the first tenon is engaged with the second mortise.

Regarding Claim 3:
-It is claimed that a second tenon is disposed “upon the proximal end” of the elongated base, and a second mortise is disposed “upon the proximal end” of the mounting plate. However, upon viewing the figures, they are more centrally located rather than “upon the proximal end”.


Regarding Claim 7:
-The phrase “to at least one side” is unclear, since the specification only teaches attaching the mounting plate to one side of the electronic device. The mounting plate could not be attached to more than one side at a time.


Regarding Claim 9:
	-The drawings only depict two living hinges so the phrase “at least” is unclear.

Regarding Claim 11:
-It is claimed that at least a portion of the elongated base  “is not substantially coplanar”. However, this is unclear since in order for an element to be or not be coplanar, another element needs to be used in reference thereto.
-The phrase “and elongated base forms an easel with the mounting plate” is not clear.

Regarding Claim 12:
-It is claimed that the elongated base forms “at least two planes” which are not coplanar with the mounting plate by bending “at least one living hinge”. This is indefinite. Only two living hinges are depicted in the figures and therefore only two planes could be formed, so the “at least two planes” is unclear. If the base includes only one living hinge (at least one living hinge) then only one plane is formed that is not coplanar so the limitation of two planes could not be met.

Regarding Claim 13:
-There is no antecedent basis for “the proximal end portion” or “the second mortise”.
-It is claimed that a first tenon is disposed “upon the proximal end” of the mounting plate, and a second mortise is disposed “upon the proximal end” of the elongated base. However, upon viewing the figures, they are more centrally located rather than “upon the proximal end”.
-It is unclear how the first tenon is engaged with the second mortise.

Regarding Claim 14:
	-The drawings only depict two living hinges so the phrase “at least two or more” is unclear.

Regarding Claims 15 and 16:
-Claims 15 and 16 are method claims but are dependent upon Claim 12 which is a structure claim. A method claim cannot depend from a structure claim.

Regarding Claim 15:
-It is claimed that a second tenon is disposed “upon the proximal end” of the mounting plate, and a second mortise is disposed “upon the proximal end” of the elongated base. First, a first tenon and first mortise was already claimed as being located on the mounting plate in claim 1, and the specification and drawings do not teach two tenons and two mortices on the mounting plate. Additionally, upon viewing the figures, the tenons and mortises are more centrally located rather than “upon the proximal end”.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8, 9, 11-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2011/0036965 to Zhang et al. (hereinafter ‘Zhang’).

Regarding Claim 1, as best understood, Zhang teaches a hinged support apparatus for a portable electronic display comprising: 
a mounting plate (11; Figure 1, also labeled as 12 in other figures) having a proximal end (upper end) and a distal end (lower end); 
5an elongated base (20) having a proximal end (upper end) and a distal end (lower end), wherein the proximal end of the elongated base (20) is attached to the proximal end portion of the mounting plate (11; see Figure 1); 
a first tenon (134b; Figure 5) disposed upon the proximal end of the mounting plate (disposed on upper end of inner surface of 11); and 
a first mortise (24; Figures 2 and 5) disposed upon the proximal end of the elongated base (on upper end of 20), 10wherein the first tenon is engaged with the second mortise (as depicted in Figure 5; para [0020]).  

Regarding Claim 2, as best understood, Zhang teaches a hinged support apparatus according to claim 1, wherein the first mortise (24) comprises at least one position stop (since walls of 24 holds 134b and prevents further rotation).  

15 Regarding Claim 3, as best understood, Zhang teaches a hinged support apparatus according to claim 1, further comprising a second tenon (23; Figures 2 and 5) disposed upon the proximal end of the elongated base (upper end of 20) and a second mortise (123; Figures 2 and 5) disposed upon the proximal end of the mounting plate (upper end of 11).  

Regarding Claim 4, as best understood, Zhang teaches a hinged support apparatus according to claim 3, wherein the second mortise (123) comprises 20at least one position stop (since walls of 123 holds 23 and prevents lateral movement).  

Regarding Claim 8, as best understood, Zhang teaches a hinged support apparatus according to claim 1, wherein the elongated base (20) comprises at least one living hinge (living hinge is formed at each side of 21 at lower ends of 25 creating bendable portions 212; Figure 5; para [0019]).  
Regarding Claim 9, as best understood, Zhang teaches a hinged support apparatus according to claim 1, 5wherein the base comprises at least two living hinges (living hinge is formed at each side of 21 at lower ends of 25 creating bendable portions 212; Figure 5; para [0019]).  

10 	Regarding Claim 11, as best understood, Zhang teaches a hinged support apparatus according to claim 1, wherein at least a portion of the elongated base (20) is not substantially coplanar (Figure 1 showing 20 at an angle to plate 11, therefore not coplanar thereto) and elongated base (20) forms an easel with the mounting plate (as depicted in Figure 1).  

Regarding Claim 12, as best understood, Zhang teaches a hinged support apparatus according to claim 11, 15wherein the elongated base (20) forms at least two planes neither of which is substantially coplanar with the mounting plate by bending at least one living hinge (inner walls of 212 which form respective outer walls of slots 25 each form a plane and are bendable at the living hinges of each slot, neither of the planes being coplanar with the mounting plate 11).

Regarding Claim 13, as best understood, Zhang teaches a method of using a hinged support apparatus for a portable electronic display comprising: 
20providing an apparatus for a portable electronic display device comprising: 
a mounting plate (11; Figure 1, also labeled 12 in other figures) having a proximal end (upper end) and a distal end (lower end); 
an elongated base (20) having a proximal end (upper end) and a distal end (lower end), wherein the proximal end of the elongated base is attached to the proximal end portion of the mounting plate (Figure 1); 
25 	a first tenon (134b; Figure 5) disposed upon the proximal end of the mounting plate (disposed on upper end of inner surface of 11); and 
a second mortise (24; Figures 2 and 5) disposed upon the proximal end of the elongated base (on upper end of 20), 10and 
bending the elongated base at one living hinge (at living hinges of slots 25; Figure 5; para [0019]) on the elongated base so that the distal end (lower end) of the elongated base (20) is splayed away from the mounting plate at an angle (to attach 20 to 11 and result in Figure 1); and 
30locking the distal end of the elongated base (20) in position by engaging the first tenon (134b) into position stops built into the second mortise (walls of mortise 24 prevent further rotation; as depicted in Figures 2 and 5; para [0020]).  

Regarding Claim 14, as best understood, Zhang teaches a method of using a hinged support apparatus for a portable electronic display device according to claim 13, further comprising bending the elongated base (20) at least two or more living hinges (living hinge is formed at each side of 21 at lower ends of 25 creating bendable portions 212; Figure 5; para [0019]).  
  


Regarding Claim 515, as best understood, Zhang teaches a method of using a hinged support apparatus for a portable electronic display device according to claim 12, further comprising engaging a second tenon (23; Figures 2 and 5)  disposed upon the proximal end of the mounting plate (as best understood, engaged with 20) with position stops in a second mortise (walls of 123, as best understood, engaged with the base) disposed upon the proximal end of the elongated base thereby interlocking the mounting plate and the distal end of the elongated base (Figures 2 and 5).  

Regarding Claim 16, as best understood, Zhang teaches a method of using a hinged support apparatus for a portable electronic display device according to claim 12, further comprising attaching the mounting plate to the portable electronic display device (Figure 3 depicting columns 125 for screw holes; para [0015]).  

Claims 1, 6-14, 16, 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2015/0374118 to van Hooft et al. (hereinafter ‘Hooft’).

Regarding Claim 1, as best understood, Hooft teaches a hinged support apparatus for a portable electronic display comprising: 
a mounting plate (207, Figures 11 and 12) having a proximal end (lower end need numeral 207 in Figure 12) and a distal end (upper end); 
5an elongated base (208/210; Figure 12) having a proximal end (lower end of 210 near numeral 244) and a distal end (upper end of 208/210), wherein the proximal end (lower end) of the elongated base (208/210) is attached to the proximal end portion (lower end) of the mounting plate (via 244/245; Figure 12); 
a first tenon (245; Figure 12) disposed upon the proximal end of the mounting plate; and 
a first mortise (slots 244; Figure 12) disposed upon the proximal end of the elongated base, 10wherein the first tenon is engaged with the second mortise (as depicted in Figure 12).  

Regarding Claim 6, as best understood, Hooft teaches a hinged support apparatus for a portable electronic display according to claim 1, wherein the mounting plate (207) comprises a strong adhesive (para [0051] teaching surface 224 facing the computer when attached thereto; Figure 11; para [0053] teaching adhesive to attach to computer).  

30 Regarding Claim 7, as best understood, Hooft teaches a hinged support apparatus for a portable electronic display according to claim 6, wherein the strong adhesive is attached to at least one side of the electronic display (para [0053] teaching attaching to bottom od device).  

Regarding Claim 8, as best understood, Hooft teaches a hinged support apparatus for a portable electronic display according to claim 1, wherein the elongated base (208/210) comprises at least one living hinge (209; 211; Figure 12; para [0051] ‘a polymeric material which is flexible enough to form the hinge between panels 207,208 and a hinge between the first panel 207 and an angle setting leg 210’).  

Regarding Claim 9, as best understood, Hooft teaches a hinged support apparatus according to claim 1, 5wherein the base comprises at least two living hinges (209; 211; Figure 12; para [0051] ‘a polymeric material which is flexible enough to form the hinge between panels 207,208 and a hinge between the first panel 207 and an angle setting leg 210’).  

Regarding Claim 10, as best understood, Hooft teaches a hinged support apparatus according to claim 1, wherein the base comprises a magnet (240-242; para [0056]).  

10 Regarding Claim 11, as best understood, Hooft teaches a hinged support apparatus according to claim 1, wherein at least a portion of the elongated base (208/210) is not substantially coplanar (at an angle to 207) and elongated base forms an easel with the mounting plate (as depicted in Figure 11).  

Regarding Claim 12, as best understood, Hooft teaches a hinged support apparatus according to claim 11, 15wherein the elongated base (208/210) forms at least two planes (plane of 208 and plane of 210 in Figure 12) neither of which is substantially coplanar with the mounting plate (at an angle to 207) by bending at least one living hinge (at 209 and 211). 
 
Regarding Claim 13, as best understood, Hooft teaches a method of using a hinged support apparatus for a portable electronic display comprising: 
20providing an apparatus (201) for a portable electronic display device comprising:
a mounting plate (207) having a proximal end (lower end) and a distal end (upper end; Figure 12); 
an elongated base (208/210) having a proximal end (lower end) and a distal end (upper end), wherein the proximal end of the elongated base is attached to the proximal end portion of the mounting plate (at 245; Figure 12); 
25a first tenon (245) disposed upon the proximal end of the mounting plate; and 
a second mortise (244) disposed upon the proximal end of the elongated base; and
 bending the elongated base (208/210) at one living hinge (at 209 or 211) on the elongated base so that the distal end of the elongated base is splayed away from the mounting plate at an angle (as depicted in Figure 12); and 
30locking the distal end of the elongated base in position by engaging the first tenon (244) into position stops built into the second mortise (walls of slots 244).  

Regarding Claim 14, as best understood, Hooft teaches a method of using a hinged support apparatus for a portable electronic display device according to claim 13, further comprising bending the elongated base (208/210) at least two or more living hinges (at 209 or 211).

Regarding Claim 16, as best understood, Hooft teaches a method of using a hinged support apparatus for a portable electronic display device according to claim 12, further comprising attaching the mounting plate (207) to the portable electronic display device (via adhesive; para [0051] teaching surface 224 facing the computer when attached thereto; Figure 11; para [0053] teaching adhesive to attach to computer).  

15 Regarding Claim 17, as best understood, Hooft teaches a method of using a hinged support apparatus for a portable electronic display device according to claim 16, wherein the mounting plate (207) is attached to the portable electronic display device using a strong adhesive (para [0051] teaching surface 224 facing the computer when attached thereto; Figure 11; para [0053] teaching adhesive to attach to computer).  


Claims 1, 2, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2018/0210494 to Chen et al. (hereinafter ‘Chen’).

Regarding Claim 1, as best understood, Chen teaches a hinged support apparatus for a portable electronic display comprising: 
a mounting plate (10) having a proximal end (upper end) and a distal end (lower end); 
5an elongated base (20/30) having a proximal end (upper end) and a distal end (lower end), wherein the proximal end of the elongated base (20/30) is attached to the proximal end portion of the mounting plate (as depicted in Figure 8); 
a first tenon (hinge 60) disposed upon the proximal end of the mounting plate (within recess 15; Figures 8 and 9; para [0037]); and 
a first mortise disposed upon the proximal end of the elongated base, 10wherein the first tenon is engaged with the second mortise (as best understood, para [0037]-[0038] teaching elastic fastening parts (tenons) being part of the pivotal part 60, and multiple recesses (mortices) for engagement with the fastening parts; since fastening parts and mortices are parts of the pivotal part 60 that is housed within recess 15 of mounting plate 10 and connects 20 and 30, the mortices and tenons are located ‘upon the proximal ends’ of the mounting plate and base).

Regarding Claim 2, as best understood, Chen teaches the hinged support apparatus according to claim 1, wherein the first mortise comprises at least one position stop (recesses comprise walls to retain elastic fastening parts; para [0037]-[0038]).  

Regarding Claim 5, as best understood, Chen teaches the hinged support apparatus according to claim 1 further comprising an elastic band (40) having a first end and a second end wherein the first end of the elastic band is attached to the proximal end of the base and the second end of the elastic band is attached to the distal end of 25the base (para [0026]).  

10 Regarding Claim 11, as best understood, Chen teaches the hinged support apparatus according to claim 1, wherein at least a portion of the elongated base (20/30) is not substantially coplanar (see Figure 8 where 30 is at an angle to 10) and elongated base forms an easel with the mounting plate (as depicted in Figure 8).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 8,403,288 (Cheng) teaches a hinge structure for a support stand with multiple position stops for variable angle locking.
US 8,248,791 (Wang et al.) teaching a hinge structure for a support stand with variable position locking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632